DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of Group III, claims 17-22 and 26-29, in the reply filed on March 29, 2022 is acknowledged. Claims 1, 5-16 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquet et al (J. Chromatog. A, 2005).
Jacquet discloses a semi-preparative method of fractionating a series of methylated CDs having 2-8 substituents using reversed phase HPLC with a mobile phase comprising acetonitrile. See section 3.1, 4th paragraph; section 3.3; and Figure 5. The reference discloses that the fraction having 2 methyl groups is collected as a single product. See Figure 6. 
 
Claims 17 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luna et al (Carbohyd. Res., 1997).
Luna discloses the preparative fractionation of sulfobutyl ether cyclodextrin (SBE-CD) derivatives by isolating the different substitution bands using anion-exchange chromatography. See abstract. The pure bands were further dissolved in the excipient, water. See page 110, “Composition of SBECD mixtures.” The reference is silent regarding the composition by weight of each particular compound. However, the reference characterizes the bands as “pure,” so it would be expected that the composition by weight of each compound is very high. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boger et al (Helv. Chim. Acta, 1978). 
Boger discloses the preparation of a fractionated alkylated CD comprising 2,6-dodecamethylCD (compound 11), the method comprising eluting a solution of the CD through a silica gel column. See section bridging pp 2215-2216. The reference does not explicitly state that the level of purity is greater than 85% by weight, but the chemical analysis suggests that it is a highly pure product. As above, the burden is shifted to Applicant to demonstrate a difference between the method of the art and the instantly claimed one.    

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 21, 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grard et al (J. Chromatog. A, 2000) and Thompson et al (Crit. Rev. Ther. Drug Carr. Syst., 1997) in view of Mosher et al (Handbook of Pharmaceutical Excipients, 2006). 
Grard discloses the fractionation of commercial SBE-CD derivatives using anion-exchange chromatography wherein the mobile phase comprises ammonium acetate and acetonitrile. See abstract. One of these products is Captisol®, the sodium salt of SBD7-CD. The method uses HPLC-grade solvents and a pressure of 60, indicating high performance liquid chromatography (HPLC). See sections 2.1 and 2.2. The reference suggests that the volatile solvent system would allow for preparative fractionation. See section 4. The reference does not exemplify the collection of isolated fractions having 85% by weight. 
Thompson teaches that various alkylated CDs including SBE-CDs are known to the use as pharmaceutical excipients for complexing with and solubilizing drugs. See pp 3-7. It is known that these products have a range of degrees of substitution. See Figure 13 at page 26. The reference teaches that the degree of substitution can affect the physiological effect of a particular CD. For example, the reference teaches that the hemolytic activity of less substituted SBD-CDs is greater than that of SBE7-CD. See pp 74-76.    
Mosher confirms that Captisol® is the sodium salt of SBD7-CD. See page 754. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to used the Grard chromatographic fractionation method to prepare SBE7-CD having a single degree of substitution with a reasonable expectation of success because the reference had expressly suggested the use of this process as a preparative method. It is known that the Captisol® has a range of substituted products. The artisan would be motivated to prepare, for example, a single isolated fraction with a substitution level of 7 to remove the less substituted products that are known to cause hemolysis. It would be further obvious to further use this product to prepare with a therapeutic agent in admixture with an excipient for administration to a patient with a reasonable expectation of success because the commercial product is known to have this utility. Finally, it would be further obvious to prepare the product in the form of a sodium salt because that is the counterion known to be useful in the commercial product. 











Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623